Title: From Thomas Jefferson to Martha Jefferson Randolph, 6 May 1805
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                  
                     My dearest Martha 
                     
                     Washington May 6. 1805.
                  
                  Your letter of Apr. 19. & mr Randolph’s of Apr. 27. have given me the agreeable information of mr Randolph’s success, & the more agreeable & important information that you are getting well. for the restoration of your stomach my chief dependance is on your own resolution to observe rigorously whatever regimen you find from experience to agree with you: and it will take a long course of this rigorous regimen to place you beyond the danger of relapse. to guard against cold will be more difficult. I negotiate with your friends here who enquire whether you will come the next winter, & find them readily acquiesce in the necessity of agreeing that you shall never be out of an evening. I am in hopes therefore you will come & bring the whole family. arrangements made upstairs since you were here, and additional furniture now providing will accomodate them all, and the necessity of lessening the fatigues of the table, which have borne too heavily on me, will oblige me to dine company less frequently, & to live more in a family way. a good deal of sickness is shewing itself here exactly among those individuals who were sick the last year. The same is said to be the case in the part of the country afflicted the last year. this will probably induce us to break up here a little earlier than usual: I suppose about the middle of July. as this is within little more than 2. months, I am now preparing to send off our groceries for Monticello, that they may get up the river before it falls. present me affectionately to mr Randolph & in kisses to all the dear children. to yourself tenderness without bounds
                  
                     Th: Jefferson 
                     
                  
               